Title: From Thomas Jefferson to United States Congress, 6 February 1807
From: Jefferson, Thomas
To: United States Congress


                        
                     Feb. 6. 1807.
                            To the Senate & House of
                                Representatives
                                of the US.
                        
                        I lay before Congress the laws for the government of Louisiana passed by the Governor & judges of the
                            Indiana territory at their session at Vincennes begun on the 1st. of October 1804.
                        
                            Th: Jefferson
                     
                            
                        
                    